                     UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT

MIGUEL ROBERT DIDATO,                 :
                                      :
      Plaintiff,                      :
                                      :
         v.                           :        CASE NO.   3:18cv341(DFM)
                                      :
ANDREW M. SAUL, COMMISSIONER          :
OF SOCIAL SECURITY,                   :
                                      :
      Defendant.                      :


                      RULING ON MOTION TO DISMISS

      Pending before the court in this social security appeal is

the defendant's motion to dismiss. (Doc. #16.) The motion is

granted.1

I.    Procedural Background

      In February 2018, the plaintiff, who is self-represented,

commenced this action seeking review of the final determination of

the   Commissioner   denying   the    plaintiff's   application   for   SSA

benefits.     Attached to the complaint was a notice from the Appeals

Council that it had "dismissed [his] request for review" and that

"dismissal of a request for review is final and not subject to

review."      (Doc. #1 at 4.)        The defendant thereafter moved to

dismiss the plaintiff's complaint because the plaintiff failed to

exhaust administrative remedies.          (Doc. #16.)   The plaintiff did




      1Thisis not a recommended ruling.         The parties consented to
the jurisdiction of a magistrate judge.         (Doc. #10.)
not file any response to the defendant's motion.                     The court, in an

abundance of caution, issued an order extending, sua sponte, the

deadline       by    which     the    plaintiff   could   file   a    response.     In

addition, the court notified the plaintiff that "[i]f no opposition

is filed, the court may grant the defendant's motion." (Doc. #18.)

Still the plaintiff did not file a response to the defendant's

motion.

II.    Facts

       On March 1, 2016, an Administrative Law Judge ("ALJ") issued

a     Notice        of     Decision    ("Notice")    denying     the     plaintiff's

applications.            (Doc. #16-5.)     The Notice advised the plaintiff of

his right to appeal the ALJ's decision by filing a request for

Appeals Council review within 60 days of receipt of the Notice,

that is, by no later than May 5, 2016. 20 C.F.R. § 404.968(a)(1).

It warned, however, that untimely requests for review would be

dismissed unless plaintiff could show a "good reason for not filing

it on time."             (Doc. #16-5.)

       The plaintiff did not file a Request for Review of the ALJ's

decision with the Appeals Council until January 26, 2017.                         (Doc.

#16, Prelle Decl. ¶3(d).)                 On November 14, 2017, the Appeals

Council sent the plaintiff a letter notifying him that his request

for review was untimely.               The letter explained that the Notice of

the ALJ's decision was dated March 1, 2016 and therefore "the last

day you could file your request for review was May 5, 2016."                      (Doc.

                                             2
#16, Prelle Decl. ¶(3)(e); doc. #16-7 at 1.)         The letter further

stated that the plaintiff's request for review did not contain any

"statement or other information about why [the plaintiff] did not

file an appeal on time."       (Doc. #16-7 at 1.)   The SSA advised the

plaintiff to "send us a statement showing the reason(s) why you

did not file the request for review within 60 days."           (Doc. #16-7

at 1.)    On December 4, 2017, the plaintiff submitted a letter.

(Doc. #16-8.)      By order dated December 19, 2017, the Appeals

Council found that the plaintiff had not demonstrated good cause

for extending the deadline.      (Prelle Decl. ¶(3)(g); doc. #16-9 at

2.).    This action followed.

III. Discussion

       The defendant argues that the plaintiff's complaint should be

dismissed for failure to exhaust administrative remedies.

       Section   405(g)   of   the   Social   Security   Act   "has   been

interpreted to require that, generally speaking, administrative

procedures must be exhausted before judicial review is available."

Dietsch v. Schweiker, 700 F.2d 865, 867 (2d Cir. 1983).                The

procedures that a plaintiff must exhaust include "an initial

determination, a reconsideration of that determination, a hearing

decision by an ALJ, and an Appeals Council review." Gonzalez ex

rel. Guzman v. Sec'y of the Dep't of Health & Human Servs., 360 F.

App'x 240, 245 (2d Cir. 2010) (citing 20 C.F.R. § 416, subpt. N);

see also Escalera v. Comm'r of Soc. Sec., 457 F. App'x 4, 5 (2d

                                     3
Cir. 2011).     "[A] timely request for review by the Appeals Council

is required for exhaustion of administrative remedies."              Rivera v.

Apfel, No. 01 CIV. 0752 (NRB), 2001 WL 699065, at *2 (S.D.N.Y.

June 21, 2001). "Though there are exceptions to the administrative

exhaustion requirement, the failure to timely file a request for

review   is    not   one   of   them."        Rice-McKenzie   v.   Colvin,     No.

3:16CV1448(SRU), 2017 WL 2960507, at *1 (D. Conn. July 11, 2017).

at *2.2.      See also Brandtner v. Dep't of Health & Human Servs.,

150 F.3d 1306, 1307 (10th Cir. 1998) ("Plaintiff did not request

administrative review of the ALJ's decision in a timely manner,

the Appeals Council dismissed his request for review as untimely,

and,   consequently,       there   is    no   'final   decision'    for   us   to

review.").      See Rice-McKenzie, 2017 WL 2960507, at *2 (where

plaintiff brought an action after the Council rejected her request

for review of the ALJ decision as untimely, "[n]either the ALJ's

decision nor the Council's rejection of her untimely request for

review constitutes a 'final decision' under section 405(g). . . .

Accordingly, I lack jurisdiction to review either decision.");

Rivera, 2001 WL 699065, at *2 ("It is well settled in the Second




       2Moreover,
                the court does not have jurisdiction to review a
decision by the Appeals Council to dismiss an untimely request for
review.   See Dietsch v. Schweiker, 700 F.2d 865, 867 (2d Cir.
1983)("[t]he Appeals Council may dismiss an untimely request for
review, 20 C.F.R. § 404.971, and such a dismissal is not reviewable
by the district court because it is not a 'final decision' within
the meaning of § 405(g).")
                                         4
Circuit that the Appeals Council may dismiss untimely requests for

review and that such dismissals do not constitute 'final decisions'

within the meaning of § 405(g). . . . The Appeals Council may

extend the filing time on a showing of good cause, but a refusal

to   do   so,   like   a   dismissal   of   an   untimely    request,     is   not

considered a final decision by the Commissioner.") (citing cases)

      Here, it is undisputed that the plaintiff did not request

review of the ALJ's within 60 days.               Therefore, he failed to

exhaust    his    administrative       remedies    and      the   court    lacks

jurisdiction.     See Echeandia v. Berryhill, No. 3:18CV42(JGM), 2018

WL 1951132, at *4 (D. Conn. Apr. 25, 2018)(where plaintiff failed

to exhaust, the court lacks jurisdiction); Muniz v. Astrue, No.

07–CV–1945, 2007 WL 4591259, at *1 (E.D.N.Y. 2007) ("[W]here a

claimant has not received a 'final decision' from the Commissioner,

his claim for benefits is unexhausted and a federal district court

is without subject matter jurisdiction to review it."); Keesing v.

Apfel, 124 F.Supp.2d 134, 135 (N.D.N.Y. 2000) ("The requirements

of 42 U.S.C. §§ 405(g) and (h) are prerequisites for subject matter

jurisdiction, which plaintiff satisfied once he exhausted his

administrative procedures and obtained a final decision after

being denied review from the Appeals Council.").

      There are certain circumstances in which a federal court may

excuse a claimant's failure to exhaust.            "[A] plaintiff's failure

to exhaust administrative remedies can be excused if (1) the claim

                                       5
is collateral to a demand for benefits, (2) exhaustion would be

futile, or (3) requiring exhaustion would result in irreparable

harm." Skubel v. Fuoroli, 113 F.3d 330, 334 (2d Cir. 1997).              Here,

the   plaintiff's   claim   "is    not    collateral    to   his    demand   for

benefits, as it involves a demand for [retroactive] benefits."

Escalera, 457 F. App'x at 6.             Moreover, nothing in the record

suggests   that    exhaustion     would   be   futile   or   that    requiring

exhaustion would result in irreparable harm.            Accordingly, in the

absence of a "final decision" as required by 42 U.S.C. § 405(g),

this case must be dismissed.

IV.   Conclusion

      For these reasons, the defendant's motion to dismiss the

plaintiff's complaint (doc #16) is granted.

      SO ORDERED at Hartford, Connecticut, this 4th day of October,

2019.

                                    _________/s/___________________
                                    Donna F. Martinez
                                    United States Magistrate Judge




                                      6
